Citation Nr: 1204390	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post spinal meningitis.  

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected status post spinal meningitis.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1952 to October 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) which, in pertinent part, granted service connection for status post spinal meningitis and assigned a 10 percent evaluation effective October 8, 2008, and denied service connection for a back condition (claimed as spinal meningitis to include back problems).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2011; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has presented various theories of entitlement in relation to his claimed back disability.  In his October 2009 claim, the Veteran stated that he contracted spinal meningitis in December 1952.  He stated that the residual effects of spinal meningitis caused severe back problems since that time.  During a December 2011 videoconference hearing, the Veteran indicated that his back problems began in service.  The Veteran and his representative additionally indicated that the Veteran's current back disability may be due to lumbar punctures, or spinal taps, performed in service, noting the presence of scar tissue in the spine as well as the presence of a spinal needle on x-ray.  The Veteran's representative contends in a December 2011 brief that the Veteran's doctors have told him that his back problems are a result of a narrowing of the area around his spinal cord due to scar tissue that his built up in the affected area.  The Board notes, however, that medical evidence of record also reflects a history of multiple back surgeries.  The Veteran has raised a claim of entitlement to service connection on both a direct and secondary basis; and additionally, he has indicated that his back problems are a current residual of spinal meningitis.

The Veteran was afforded a VA authorized examination in May 2005.  The examiner found that the Veteran had no residuals of spinal meningitis.  The examiner also diagnosed the Veteran with lumbar intervertebral disc syndrome and thoracolumbar intervertebral disc syndrome.  While the examiner noted the Veteran's reported history of back pain since 1953, he did not provide an opinion with respect to the etiology of any currently diagnosed back disorder.  

Additional medical and lay evidence has been associated with the claims file since the May 2005 VA authorized examination.  Private treatment records reflect a history of treatment for lumbar spondylosis, congenital and acquired degenerative stenosis, and degenerative spondylolisthesis.  Private treatment records note a history of multiple back surgeries with peroneal fibrosis, to include surgeries in 1959, 1974, and 2004.  The Veteran has been diagnosed with epidural fibrosis and a December 2004 x-ray shows a spinal needle identified at the L2 level.  The Veteran provided additional details with respect to his medical history at the time of a December 2011 hearing, indicating continuous symptomatology and treatment since service.  

In light of the foregoing; the Board finds that a remand for a medical opinion is necessary to address the Veteran's claim for service connection for a back disability on a direct and secondary basis, and to determine if any current back symptoms or disability is a residual of spinal meningitis.  

With respect to the Veteran's claim for an increased rating, cerebrospinal meningitis is rated under Code 8019, which provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8019.  Essentially, Diagnostic Code 8019 contemplates that, through use of analogous ratings, any residuals of the meningitis should be rated based on the appropriate analogous Diagnostic Code.  See 38 C.F.R. § 4.124a  [noting that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule].  Crucially, Note (1) under this section specifies that it is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.24a, Note (1).  

Because Diagnostic Code 8019 specifically directs that cerebrospinal meningitis is to be rated based on any residuals; the Board finds that the Veteran's claims for an increased rating and for service connection for a back disability (as a residual of or secondary to spinal meningitis) are inextricably intertwined and should be adjudicated together on remand.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify any private or VA treatment for the service-connected status post spinal meningitis and the claimed back disability since April 2005, the date of the most recent private treatment records in the claims file.  Any necessary authorization for the release of records should be obtained from the records and any records identified should be requested.  All record obtained must be associated with the claims file.

2.  The Veteran should be afforded the appropriate VA examination(s).  All indicated tests should be performed and the findings reported in detail.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims folder, to include service treatment records, private treatment records, and a December 2011 Board hearing transcript.  

The examiner should identify all currently diagnosed back disabilities, and based on the available evidence of record, should respond to the following:

a).  State whether it is at least as likely as not that any identified back disability was incurred in service;  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should specifically comment upon the Veteran's testimony with respect to experiencing back pain in service and since that time; a December 2004 private x-ray identifying a spinal needle at the L2 level; the Veteran's history of multiple back surgeries beginning as early as 1959; and the Veteran's assertion that his current back problems are a result of spinal taps performed in service which have resulted in a buildup of scar tissue in the spinal column. 

b).  State whether it is at least as likely as not that that any identified back disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected status post spinal meningitis.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's back disability before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

c).  State whether the Veteran currently has any residual disabilities resulting from his service-connected status post spinal meningitis and, if so, identify each residual.  

The examiner must provide a complete rationale his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful.  

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


